Citation Nr: 1819371	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  13-19 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to herbicide exposure and/or as secondary to service-connected diabetes mellitus, type II. 

2.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to herbicide exposure and/or as secondary to service-connected diabetes mellitus, type II. 

3.  Entitlement to service connection for left ankle sprain residuals.

4.  Entitlement to service connection for left foot disorder with bone spurts and cysts.

5.  Entitlement to service connection for left leg dry skin rash, to include as secondary to service-connected left leg scar.

6.  Entitlement to service connection for left foot gout.

7.  Entitlement to an initial compensable rating for a left lower extremity scar, status post coronary artery bypass grafts.

8.  Entitlement to an initial compensable rating for a surgical chest scar, status post coronary artery bypass grafts.
   
 
REMAND

The Veteran served on active duty from September 1962 to October 1982.   

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran and his spouse testified in an October 2017 teleconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).

PERIPHERAL NEUROPATHY

The Veteran asserts that he experiences peripheral neuropathy in his lower extremities, which is related to his active service, including his service-connected diabetes mellitus, type II and/or herbicide exposure.

VA has conceded Veteran's in-service Agent Orange exposure.  See December 2010 rating decision. 

The Veteran's service treatment records (STRs) do not show a diagnosis of peripheral neuropathy.

The Veteran's post-service medical treatment records show that he has a diagnosis of peripheral neuropathy.  See VA treatment records, May 2010. 

The December 2010 VA examiner opined that the Veteran's peripheral neuropathy was less likely as not related to his service-connected diabetes mellitus, as the Veteran consumed alcohol - alcohol toxicity was a known cause of peripheral neuropathy, and may be the cause of peripheral neuropathy in this case.  Because of the long history of paresthesias and the relatively short history of diabetes mellitus, the peripheral neuropathy was not caused by or a result of service.  Simultaneously, the examiner stated that the Veteran's neurologic symptoms of diabetes consisted of numbness and tingling in the feet.  

The December 2010 examiner's opinion is internally inconsistent, as the examiner basically opined that numbness and tingling in the lower extremities were a symptom of the Veteran's service-connected diabetes, but that his peripheral neuropathy of the lower extremities was not related to his service-connected diabetes.  These two statements are contradictory.  The examiner also did not opine as to whether the Veteran's peripheral neuropathy was in any way chronically aggravated by his service-connected diabetes mellitus, type II.   

As such, the December 2010 VA examination report is not adequate for rating purposes, and the claim must be remanded for completion of an adequate examination.

Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007). Therefore, a new VA examination is warranted to specifically address the nature and etiology of his peripheral neuropathy.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A (d) (2012)(an examination or medical opinion is warranted when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim).

LEFT FOOT AND LEFT ANKLE DISABILITIES

The Veteran contends that his left foot and left ankle disabilities are related to his active service, and specifically to the left foot and ankle injuries he experienced in active service.

The Veteran's STRs show that he was treated for left foot and left ankle issues on multiple occasions while in active service.  The Veteran was treated for a left foot injury on May 15, 1973 and June 6, 1973; for a possible left foot muscle herniation on November 11, 1979; for a bump on the bottom of the left foot on November 16, 1979; for left foot pain on January 2, 1980; he was hospitalized for the excision of a left foot cyst from March 17 to March 20, 1980; for foot pain on April 21, 1980 and May 9, 1980.  He was treated for a left ankle injury on June 6, 1973; a severe left ankle sprain on June 1, 1977; given a walker for his left ankle on June 3, 1977; and X-rays taken on August 23, 1977 showed arthritic changes in the left foot and ankle.

The Veteran's post-service medical treatment records show that he has diagnoses of left foot and left ankle issues.  

The December 2010 VA examiner also noted that the Veteran had diagnoses of left foot osteoarthritis, hallux valgus (bunion), and pes planus (flat feet).  The examiner opined that the left foot disorders were not related to the Veteran's active service.  No rationale was given for this opinion. 

The December 2010 VA examiner related that the Veteran had a diagnosis of recurrent left ankle sprain.  The examiner opined that the recurrent left ankle sprain was not caused by or a result of service.  No rationale was given for the opinion.   

Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007). Therefore, the Veteran should be scheduled for a new VA examination to determine the nature and etiology of any existing left foot and left ankle disorders.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

LEFT FOOT GOUT

The Veteran asserts that his left foot gout is related to his active service.  

His STRs show that he was treated for left foot and left ankle issues on multiple occasions while in active service (see above).  X-rays taken on August 23, 1977 showed arthritic changes in the left foot and ankle.  Blood tests dated August 23, 1997 showed uric acid ("U/A") of 8.4.

The Veteran's post-service medical treatment records show a history of gout, but no treatment for the condition.  See for example VA treatment records August 16, 2005; November 22, 2010; November 2, 2011; July 16, 2012; March 28, 2013; April 21, 2014; October 20, 2014; December 17, 2014; April 13, 2016; November 7, 2016; July 24, 2017; November 13, 2017.   

A September 27, 2010 VA treatment note shows a diagnosis of gouty arthropathy.  The Veteran reported to his physician that he had multiple left foot issues, including attacks of gout.  Chronic degenerative changes with gouty arthritis changes were noted to be present in his left first metatarsophalangeal joint (big toe joint).  See VA treatment record, August 25, 2010.  

In his October 2017 hearing testimony, the Veteran stated that he had blood tests done in active service and was told that his uric acid was up and that he had gout.  See hearing transcript, page 3. 

Because the Veteran has testified that he was told that his in-service blood tests showed that he had gout in active service and X-rays in service showed arthritis, and he has a diagnosis of left foot gout, a VA examination is warranted to specifically address the nature and etiology of his left foot gout.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A (d) (2012)(an examination or medical opinion is warranted when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim).

SCARS

The Veteran underwent a VA examination for his scars most recently in March 2017.  During his October 2017 hearing, the Veteran testified that his chest scar caused him itching, that it was irritable, and that it changed colors.  He stated that his lower extremity scar was itchy, painful, had a constant rash on top of it, that it "tightened up," and is generally very irritable because it is in the crease in the back of his knee. He also stated that his rash "came off" and was "almost like a snake skin."  None of this symptomology was addressed in the March 2017 examination report.  As such, an addendum opinion should be obtained from the March 2017 examiner, if available, to address the symptoms that the Veteran reported.

RASH

The Veteran asserts that his left leg dry skin rash is connected to his active service, to include as secondary to service-connected left leg scar.

The January 2011 VA examiner noted that the Veteran had a linear scar on the medical aspect of the left thigh and left leg, extending from the groin to below the knee.  The examiner also stated that that Veteran experienced "an extensive skin rash with xerosis," which appears to be "eczematous dermatitis," and that this rash was "probably the cause for his itching symptomatically."  The examiner did not opine as to the etiology of the rash.  

The March 2017 VA examiner did not report any rash on the Veteran's left leg.  
During his October 2017 hearing, the Veteran related that he had a rash along the line of the scar on his left leg, which "came off" and was "almost like a snake skin."  None of this symptomology was addressed in the March 2017 examination report.  
The Board finds that, based on the Veteran's medical treatment records, it is unclear whether the Veteran's left leg rash symptoms are indicative of a separate skin disorder or are manifestations of his service-connected left leg scar.  As such, an addendum opinion should be obtained from the March 2017 examiner, if available, to address the rash symptoms that the Veteran reported and their etiology.
  
Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to address the nature and etiology of his peripheral neuropathy.  A complete and detailed rationale should be given for all opinions and conclusions expressed.  The examiner should review the claims file, and note that review in the examination report.  The examiner should specifically opine as to:

a) Whether it is as likely as not (50 percent or greater probability) that the Veteran's peripheral neuropathy began during active service;

b) Whether it is as likely as not (50 percent or greater probability) that the Veteran's peripheral neuropathy is related to an incident in active service;

c) Whether it is as likely as not (50 percent or greater probability) that the Veteran's peripheral neuropathy manifested to a compensable degree within one year after the date of the Veteran's last exposure to herbicides in the Republic of Vietnam; and

d) Whether it is as likely as not (50 percent or greater probability) that the Veteran's peripheral neuropathy is proximately due to, OR chronically aggravated beyond the natural progress of the disease by, his service-connected disability(ies), to include diabetes mellitus, type II. 

e) Whether it is as likely as not that (50 percent or greater probability) that the Veteran's peripheral neuropathy is due to his alcohol consumption.  Please specifically address the December 2010 VA examiner opined that the Veteran's peripheral neuropathy was less likely as not related to his service-connected diabetes mellitus, as the Veteran consumed alcohol and alcohol toxicity was a known cause of peripheral neuropathy, and may be the cause of peripheral neuropathy in this case.  Please elicit from the Veteran how much alcohol he currently consumes/has consumed in the past.   

2. Then, schedule the Veteran for a VA examination to address the nature and etiology of his left foot and left ankle disorders.  A complete and detailed rationale should be given for all opinions and conclusions expressed.  The examiner should review the claims file, and note that review in the examination report.  The examiner should specifically opine as to:

a) Diagnose all currently present left foot disorders and left ankle disorders.  All appropriate tests and studies should be conducted.  

b) For every left foot and left ankle disorder present, opine as to whether it is at least as likely as not (50 percent or greater probability) that the diagnosed disorder had its onset in service or is etiologically related to the Veteran's active duty service, or any other service-connected disability.  

i. Specifically consider the multiple mentions of left foot and left ankle issues in the Veteran's STRs.  See left foot injury on May 15, 1973 and June 6, 1973; possible left foot muscle herniation on November 11, 1979; bump on the bottom of the left foot on November 16, 1979; left foot pain on January 2, 1980; hospitalization for excision of a left foot cyst from March 17 to March 20, 1980; foot pain on April 21, 1980 and May 9, 1980; left ankle injury on June 6, 1973; severe left ankle sprain on June 1, 1977; given a walker for his left ankle on June 3, 1977; and X-rays taken on August 23, 1977 showed arthritic changes in the left foot and ankle.

c) Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination must record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing.  If a joint cannot be tested on "weight-bearing," then the examiner must specifically indicate why that testing cannot be done.
d) Pursuant to Sharp v. Shulkin, No. 16-1385 (Vet. App. Sept. 6, 2017) the examiner is instructed to inquire whether there are periods of flare-ups.  If the answer is "yes," the examiner should state their severity, frequency, and duration.  The examiner must also name the precipitating and alleviating factors.  The examiner must also estimate, "per [the] veteran," to what extent, if any, they affect functional impairment.

e) The examiner should also obtain a detailed clinical history from the Veteran and provide a thorough account and analysis of the manner in which the Veteran's left foot and left ankle disorders affect him in his everyday life, including the impact that they have on his ability to secure and follow a substantially gainful occupation.

3. Then, schedule the Veteran for a VA examination to address the nature and etiology of his left foot gout. A complete and detailed rationale should be given for all opinions and conclusions expressed.  The examiner should review the claims file, and note that review in the examination report.  The examiner should specifically opine as to:

a) Whether the Veteran experiences left foot gout.  All appropriate tests and studies should be conducted.  

i. Please note that The Veteran's post-service medical treatment records show a history of gout.  See for example VA treatment records August 16, 2005; November 22, 2010; November 2, 2011; July 16, 2012; March 28, 2013; April 21, 2014; October 20, 2014; December 17, 2014; April 13, 2016; November 7, 2016; July 24, 2017; November 13, 2017.  A September 27, 2010 VA treatment note showed a diagnosis of gouty arthropathy.  
 
b) If gout is diagnosed, opine whether the Veteran's current left foot gout is at least as likely as not (50 percent or greater probability) related to his active service, or any other service-connected disability.  Specifically consider the Veteran's statements of being told in active service that his blood tests showed that he had gout.  Also please note that in-service blood tests dated August 23, 1997 showed uric acid ("U/A") of 8.4.  Please explain whether uric acid of 8.4 constituted gout/could be diagnosed as gout.

c) Whether it is as likely as not (50 percent or greater probability) that the Veteran's current left foot gout is proximately due to, OR chronically aggravated beyond the natural progress of the disease by, his service-connected disability(ies).
   
4. Return the claims file to the examiner who conducted the March 2017 VA scars examination for an addendum opinion, if available.  A complete and detailed rationale should be given for all opinions and conclusions expressed.  The examiner should once again review the claims file, examine the Veteran (if a physical examination is deemed necessary), and provide an addendum opinion.  The examiner should specifically consider the Veteran's October 2017 testimony that his chest scar (Diagnostic Code 7805) caused him itching, was irritable, and changed colors; that his left lower extremity scar (Diagnostic Code 7805) was itchy, painful, had a constant rash on top of it, "tightened up," and was generally very irritable; and that he experienced a rash on or around his left lower extremity scar which "came off" and was "almost like a snake skin."  The examiner should specifically opine as to the following, per Diagnostic Code 7805:

a) Whether the scar is:

i. Manifested by abnormal skin texture?
ii. Indurated?
iii. Inflexible?
iv. Manifested by a loss of the underlying soft tissue?
v. Unstable?
vi. Causes limitation of motion of the affected part?  If the scar does cause limitation of motion, please specify the degree of limitation of the affected part.
vii. Manifested by visible tissue loss?
viii. Manifested by palpable tissue loss?
ix. Manifested by visible gross distortion? 
x. Manifested by palpable gross distortion?
xi. Elevated on palpation?
xii. Depressed on palpation?

xiii. Hypo-pigmented?
xiv. Hyper-pigmented?
xv. Manifested by any additional factor of disability due to the scar itself?
xvi. Causes limitation of function of the affected part?
xvii. Unretouched color photographs of the scar should be taken, as well as precise measurements (described in centimeters) and associated with the claims file.

b) Diagnose any "rash" present on or around the Veteran's left leg scar.  Opine whether the rash is a symptom of his service-connected left lower extremity scar, or a separate disorder.  

c) If a separate rash disorder is diagnosed, opine whether it is at least as likely as not (50 percent or greater probability) related to his active service, or any other service-connected disability. 

d) And, opine whether it is as likely as not (50 percent or greater probability) that it is proximately due to, OR chronically aggravated beyond the natural progress of the disease by, his service-connected disability(ies), to include his left lower extremity scar.    

5. The AOJ must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

6. Then, readjudicate the claims.  If the decision is adverse to the Veteran, issue a SSOC and allow the appropriate time for response.  Then, return the claims to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).







______________________________________________
YVETTE R. WHITE 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	A, Lech, Counsel

Copy mailed to: Veterans of Foreign Wars of the United States
  

Department of Veterans Affairs


